201 N. Harrison St. Davenport, IA 52801-1939 Carl G. Schmidt www.lee.net Vice President, Chief Financial Officer and Treasurer (563) 383-2179 Fax: (563) 327-2600 carl.schmidt@lee.net February 5, 2014 VIA EDGAR Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7010 Attention:Mr. Justin Dobbie, Legal Branch Chief Re:Lee Enterprises, Incorporated Registration Statement on Form S-3 Filed December 18, 2013, as amended January 21, 2014 File No. 333-192940 Ladies and Gentlemen: In accordance with Rule 461 under the Securities Act of 1933, as amended (the “Act”), we hereby request acceleration by the Securities and Exchange Commission (the “Commission”) of the effective date of the Registration Statement on Form S-3 (Registration No. 333-192940), as amended by Amendment No. 1 on Form S-3/A filed January 21, 2014 (the “Registration Statement”) of Lee Enterprises, Incorporated (the “Company”). The Company respectfully requests that the Registration Statement become effective as soon as practicable. The Company acknowledges to the Commission the Company’s responsibilities under the Act as such responsibilities relate to the proposed public offering of the securities specified in the Registration Statement.The Company also acknowledges the following: ● should the Commission or the staff of the Commission (the “Staff”), acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and Securities and Exchange Commission February 5, 2014 Page2 ● the Company may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Once the Registration Statement has been declared effective, please orally confirm that event with the Company’s counsel, Lane & Waterman LLP, by calling C. D. Waterman III at (563) 324-3246. Thank you for your assistance with this matter. Very truly yours, LEE ENTERPRISES, INCORPORATED By: Carl G. Schmidt Vice President, Chief Financial Officer and Treasurer
